Title: To Thomas Jefferson from Ny., Citizens of Jefferson County, 10 December 1807
From: Jefferson County, Ny., Citizens of
To: Jefferson, Thomas


                        
                            Decmr: 10th. 1807–
                        
                        The undersigned are a Committee, appointed by a meeting of the Inhabitants of the County of Jefferson, for the purpose of making known, to your Excellency, their situation, and of praying such relief and assistance, as, in your wisdom, it may seem proper to afford.
                  They, therefore, beg leave, most respectfully, to submit the following representation.
                  The county of Jefferson is situated in the northern part of the State of New York; stretching forty miles on Lake Ontario, and thirty miles on the river St. Lawrance. Nine years ago it was a perfect wilderness. Now, it contains upwards of three thousand men capable of bearing arms, and is covered with flourishing settlements. No instance of so rapid population has ever before occurred in the State. The rapidity of settlement has been the result of the very great advantages which the country possesses. In no part of the State is there so large a body of lands uniformly good. To this may be added the advantages of a most healthy and delightful climate.
                  The undersigned would proceed, most respectfully, to state the very defenceless situation of the people whom they represent.
                  They are extremely in want both of arms, and ammunition. Not more than three or four hundred guns can be mustered in the county; and, of these, a large proportion are but poorly fit for service. There are no bayonets, and no ammunition, worth mentioning.—Beside, the people are not, at all, able to provide themselves with the means of defence. They are extremely poor. This may well  be supposed from the youth of the country; new settlements being generally formed by enterprizing men in low circumstances. It requires all the efforts they can possibly make, for some years, to support their families, and to meet the payments on their lands. In fact, it is not going too far to say that the people of this country are, at present, but little more than able to provide for their own subsistance. Foreign goods are extremely high from the great expense of transportation; and it requires some years for the settlers of new lands to get in the way of raising the necessary wool, flax, and hemp, for manufacturing their own clothing. Indeed, our country is, still, in that period of infancy, during which, great difficulties are to be struggled with, and all the efforts of all the people are necessary even in peaceful times. when ten years more shall have passed over our heads, the state of things will be materially changed. The county will be able to provide itself with arms and ammunition. It will have a large surplus produced for exportation. The land will be paid for; and, in case of difficulty with a neighboring power, the people will be able to direct a constant effort to their defence without exposing their families to any difficulty of subsistence.   This, at present, is impossible.
                  Suffer the undersigned, now, to sollicit the attention of your Excellency to the very serious dangers which threaten the country whose case it has been made their duty to lay before you.
                  We have an extensive frontier, and are exposed, every instant, to an incursion. Preparations for war have been made, and are making, in Canada, with the greatest activity. A considerable reinforcement of regular troops has been received, and a formidable body of Indians can, upon short warning, be assembled. There is, certainly, strong grounds to beleive that an attack, in case of war, is meditated; and a sudden attack, without previous measures of defence on our part, might be attended with the most dreadful calamities. 
                  No person can doubt that Canada must fall whenever the government of the United States puts forth it’s strength. Our fears are grounded on the defenceless situation in which we now stand, connected with the case, with which, while that situation continues, our country may be ravaged and destroyed. A few days would be sufficient to reduce us to ruin; for the power, on whom we border, possesses the  means of striking an immediate blow. Not the delay of twenty four hours, even, need occur after war is determined on. And a very small force would now overrun our country almost without opposition. Destitute of arms, and of ammunitions, we must fall an unresisting victim. And, when the dreadful nature of Indian hostilities is recollected, can the claim of assistance, which we would most respectfully urge upon the government of our country, be viewed in any other light  than as a claim founded, equally, in the strongest feelings of nature, and the most obvious principles of justice. We are ready to fight and to die in the defence of the country. We ask only to be put in a condition to act with a rational prospect of success. But, situated as we, at present, are, an abandonment of the settlements, in the event of an attack, is the only choice which appears to be left to us.
                  The county of Jefferson, viewed in reference to it’s position, certainly deserves a very important consideration. It must ever be a principal medium of communication between the United States, and the best of the Canadian provinces. The natural course of an invading army would be through this county. Kingston, which lies directly opposite to it, is the post most valued and relied upon by the British government. It is the last post which that government would abandon. And an immediate seizure of Kingston, in the event of war, would, in the apprehension of the undersigned, be a measure equally calculated to give safety to the American frontier, and to prepare the way for an easy reduction of the whole province of Upper Canada.
                  We address your Excellency, therefore, under a deep sense of the dangers to which we are exposed, and with a perfect reliance that the government will feel every disposition to give us effectual assistance.—We pledge our lives, and our honor, for the full exertion of all the faculties we possess, in repelling the enemy, and in rolling the tide of invasion back upon him. We pray for assistance to enable us to be useful to our country, and to ourselves. We pray for assistance that we may not fall the unresisting victim, perhaps, of a savage foe. And when, in addition to all that has been said, it is recollected, that the seizure of this country by British troops, assisted by Indian Auxiliaries, would be followed by the erection of fortresses, in the important points, which might render no inconsiderable sacrifice of blood and treasure necessary to regain the country, a view of the subject must be presented the very great importance of which, we are sure, your Excellency will, at once, appreciate.
                  We conclude with most respectfully praying that a military station be established on the St. Lawrance, and a body of troops posted there, and that such other measures be adopted for our safety, as, in the wisdom of your Excellency, the urgency of the case may seem to require.
                  And your Petitioners, as in duty bound, will ever pray. 
                  
                     
                        
                           Thomas Y. Haw, Moss Kent
                           }
                           
                        
                        
                           Amos Bardeck, Jacob Brown
                           
                        
                        
                           Samuel Whittlesey, Saml. C. Renida
                           
                        
                     
                  
                  
                     
                        
                           Noadialy Hubbard, Jonathan Miller
                           of Champion
                        
                        
                           Ethet Bronson, Ruley Keys
                           Rutland
                        
                        
                           Thomas White, William Rice
                           Harrison
                        
                        
                           Joshua Biels, Paul Stickney
                           Adams
                        
                        
                           William Hunton, Clark Allen
                           Balta
                        
                        
                           Jesse Hopkins, Samuel Hubbard
                           Henderson
                        
                        
                           Augustus Sacket, Elisha Camp
                           Houndfield
                        
                        
                           Corles Hinds, William Huntington
                           Watertown
                        
                        
                           Gisham Tuttle, Samuel Back
                           Brownville
                        
                        
                           Ethan Evans, James Shurtleff
                           LeRay
                        
                     
                  
                  By order of the meeting
                        
                            Jacob Brown
                     
                     Chairman
                        
                    
                     Egbert Ten Eyck
                     
                     Secty—
                  
               